Citation Nr: 0013399	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  95-30 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right gynecomastia.

2.  Entitlement to service connection for Leishmaniasis.

3.  Entitlement to service connection for kidney problems due 
to an undiagnosed illness.

4.  Entitlement to service connection for chronic earaches 
due to an undiagnosed illness.

5.  Entitlement to service connection for high blood pressure 
due to an undiagnosed illness.

6.  Entitlement to service connection for recurrent headaches 
due to an undiagnosed illness.

7.  Entitlement to service connection for chronic fatigue, 
sleep disorder, night sweats and nightmares due to an 
undiagnosed illness.

8.  Entitlement to service connection for a chronic 
breathing/lung disorder, a sinus condition, sore throat, 
stomach disorder, diarrhea, nausea, leg cramps, and sore 
joints due to an undiagnosed illness.

9.  Entitlement to a higher rating for chronic skin rash of 
the arms, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran has many years of service in the Tennessee 
National Guard (TNG), which included multiple periods of 
active duty for training (ADT).  His personnel records show 
that he was called to active duty (AD) in support of 
Operation Desert Shield/Storm from August 27, 1990, to March 
18, 1991, and that he had service in Southwest Asia.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Nashville, Tennessee, 
Department of Veterans Affairs (VA), Regional Office (RO).

The veteran presented testimony at a personal hearing held by 
the Hearing Officer (HO) at the local VARO in October 1995.  
The HO confirmed and continued the denial of the benefits 
sought in a May 1996 supplemental statement of the case.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran claims that his various disabilities were 
incurred during his period of AD.

3.  TNG medical records developed prior to active duty 
service included several notations of treatment for a small 
subcutaneous tumor, diagnosed as benign and asymptomatic.

3.  The veteran's right gynecomastia clearly and unmistakably 
existed prior to entering his period of AD.

4.  The veteran's preexisting right gynecomastia is shown to 
have undergone an adverse pathological change during service, 
resulting in superimposed scar tissue formation in the area 
of the right breast.

5.  The veteran's exposure to the blood parasite which causes 
Leishmaniasis is consistent with his tropical service.

6.  A medical statement obtained from the American Red Cross 
indicates that the veteran's symptomatology is consistent 
with Leishmaniasis; however, there is no competent medical 
evidence demonstrating that he is a carrier of the blood 
parasite.

7.  The medical evidence of record establishes that the 
veteran's kidney problems have been attributed to a clinical 
diagnosis of kidney stones.

8.  Competent evidence establishing objective indications of 
the presence of kidney stones (calculi of the kidney) during 
service or to a degree of 10 percent following discharge from 
service, has not been presented.

9.  The medical evidence of record establishes that the 
veteran's earaches have been attributed to a clinical 
diagnosis of otitis media.

10.  Competent evidence establishing objective indications of 
the presence of otitis media (other organic diseases of the 
nervous system) during service or to a degree of 10 percent 
following discharge from service, has not been presented.

11.  The medical evidence of record establishes that the 
veteran's high blood pressure has been attributed to a 
clinical diagnosis of hypertension.

12.  Competent evidence establishing objective indications of 
the presence of hypertension during service, or to a degree 
of 10 percent following discharge from service, has not been 
presented.

13.  The medical evidence of record establishes that the 
veteran's headaches have been attributed to specific 
diagnosable causes.

14.  Competent evidence establishing the presence of 
headaches during service has not been presented.

15.  The medical evidence of record establishes that the 
veteran's chronic fatigue, sleep disorder, night sweats and 
nightmares have been attributed to a clinical diagnosis of 
dysthymia following service.

16.  Competent evidence establishing objective indications of 
the presence of dysthymia, during service or to a degree of 
10 percent following discharge from service, has not been 
presented.

17.  Chronic breathing/lung disorder, a sinus condition, sore 
throat, stomach disorder, diarrhea, nausea, leg cramps, and 
sore joints were not present in or aggravated by service, and 
the veteran's present complaints of the same are not due to 
any undiagnosed illness or illnesses attributable to his 
service in the Persian Gulf.

18.  The veteran's skin disorder has been primarily 
manifested by an intermittent rash involving areas including 
the arms, scalp, back of the neck and anterior chest.


CONCLUSIONS OF LAW

1.  Scarring of the right breast area in service represents 
an aggravation of preexisting right gynecomastia.  38 
U.S.C.A. §§ 1153, 5107 (West 1991); 
38 C.F.R. § 3.306 (1999).

2.  The claim of entitlement to service connection for 
Leishmaniasis is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim of entitlement to service connection for kidney 
problems on a direct basis or due to an undiagnosed illness 
is not well-grounded.  38 U.S.C.A. §§ 1117, 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.317 (1999).

4.  The claim of entitlement to service connection for 
earaches on a direct basis or as due to an undiagnosed 
illness is not well-grounded.  38 U.S.C.A. §§ 1117, 5107(a) 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.317 (1999).

5.  The claim of entitlement to service connection for high 
blood pressure on a direct basis or due to an undiagnosed 
illness is not well-grounded.  38 U.S.C.A. §§ 1117, 5107(a) 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.317 (1999).

6.  The claim of entitlement to service connection for 
recurrent headaches on a direct basis or due to an 
undiagnosed illness is not well-grounded.  38 U.S.C.A. §§ 
1117, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.317 
(1999).

7.  The claims of entitlement to service connection for 
chronic fatigue, sleep disorder, night sweats and nightmares 
on a direct basis or due to an undiagnosed illness are not 
well-grounded.  38 U.S.C.A. §§ 1117, 5107(a) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.317 (1999).

8.  The claims of entitlement to service connection for 
chronic breathing/lung disorder, a sinus condition, sore 
throat, stomach disorder, diarrhea, nausea, leg cramps, night 
sweats, headaches, and sore joints on a direct basis or due 
to an undiagnosed illness are not well-grounded.  38 U.S.C.A. 
§§ 1117, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.317 
(1999).

9.  The schedular criteria for disability rating in excess of 
10 percent for a skin rash of the arms are not met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, Diagnostic Code 7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

In the instant case, the Board again notes that the veteran 
asserts that all of his claimed disorders were incurred or 
aggravated during his period of active duty service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty.  38 U.S.C.A.§§ 1110, 1131 (West 
1991).  Certain chronic and tropical diseases when manifest 
to a degree of 10 percent or more within one year after the 
veteran's military service ended, may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113 (West 1991); 38 C.F.R. § 
3.307(d) (1999).

The appellant will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304 (1999).

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).  
However, aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (1999).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).

If the claim is based on the aggravation of a pre-existing 
disorder during service, the second Caluza element, in terms 
of aggravation, is satisfied if the service medical records 
document treatment for the claimed disorder during service.  
See Maxson v. West, 12 Vet. App. 453 (1999).

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  In the absence of proof 
of a present disability there can be no valid claim. Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau 
v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  In Brammer, 
the Court stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability."  
Brammer, 3 Vet. App. at 225.  The Court further stated that 
where the proof is insufficient to establish a present 
disability there can be no valid claim for service 
connection.  Id.  For purposes of determining whether a claim 
is well-grounded, the supporting evidence is presumed to be 
true and is not subject to weighing.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).

Under 38 C.F.R. § 3.303(b) (1999), when a disease shown to be 
chronic in service (or in a presumptive period) so as to 
permit a finding of service connection, subsequent 
manifestations, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  However, not 
every symptom manifested during service will permit service 
connection of a chronic illness which is first shown as a 
clear-cut clinical entity, at some later date.  Demonstrating 
the inservice presence of a chronic disease requires a 
combination of manifestations sufficient to identify it and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.

The third Caluza element (evidence of nexus) may be met by 
the presumptions pertaining to chronic diseases.  With 
respect to chronic diseases, 38 C.F.R. § 3.303(b) may be 
applied when there is evidence of (i) the existence of a 
chronic disease inservice or in a presumptive period (and the 
evidence need not be contemporaneous with service or a 
presumptive period but may be evidence, including lay 
evidence when applicable, years thereafter) and (ii) present 
manifestations of the same chronic disease.  Savage at 495.  
However, there must still be medical nexus evidence.  Voerth 
v. West, 13 Vet. App. 117 (1999) (as to a chronic disorder 
there must still be competent medical nexus evidence between 
current disability and either an inservice injury or 
continuous symptomatology).

When a condition during service is not chronic and there is 
no medical evidence on file of a causal nexus, continuity of 
symptomatology is required and may be shown by medical or lay 
evidence, as appropriate.  38 C.F.R. § 3.303(b) (1999); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); Godfrey v. 
Brown, 7 Vet. App. 398, 406 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The second (inservice disability) and 
third (nexus evidence) elements in Caluza can be satisfied 
under the continuity provision of 38 C.F.R. § 3.303(b) by (a) 
evidence that a condition was 'noted' during service or in a 
presumptive period; (b) evidence showing post-service 
continuity of symptomatology (evidence of treatment is not 
required); and (c) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Arms v. West, 12 Vet. App. 188, 
193 (1999).  Even under this regulation, medical evidence is 
required to demonstrate a relationship between current 
disability and the continuity of symptoms, if the condition 
is not one where lay observation is competent.  Clyburn v. 
West, 12 Vet. App. 296, 301-02 (1999).



For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. §§ 501(a), 1117 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.317(a)(1) (1999).

Objective indications of chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (1999).  Disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period should be considered chronic for purposes of 
adjudication.  38 C.F.R. § 3.317(a)(3) (1999).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, fatigue; signs or 
symptoms involving the skin; headache; muscle pain; joint 
pain; neurologic signs or symptoms; neuropsychological signs 
or symptoms; signs or symptoms involving the respiratory 
system (upper or lower); sleep disturbances; gastrointestinal 
signs or symptoms; cardiovascular signs or symptoms; abnormal 
weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b) 
(1999).

With respect to claims involving Persian Gulf veterans, a 
well-grounded claim for compensation under 38 U.S.C.A. § 
1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of: (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  See 
VAOPGCPREC 4-99 (May 3, 1999).

For veterans who engaged in combat with the enemy during 
active service, the regulations provide that "the Secretary 
shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence of 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran ... Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary."  38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(d) (1999).  The Court 
has clarified that the term 'service connection' is used in 
section 1154(b) to refer to proof of incurrence or 
aggravation, rather than to the legal standard for 
entitlement to payments for disability.  Velez v. West, 11 
Vet. App. 148, 153 (1998).

The Federal Circuit has held that, while § 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected, it does 
considerably lighten the burden on the veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service.  Collette v. Brown, 82 F. 
3d 389, 392 (1996) (citations omitted).  More recently, the 
Court in addressing section 1154(b) explained that the 
provision of this section "does not provide a substitute for 
medical nexus evidence, but rather serve only to reduce the 
evidentiary burden for combat veterans with respect to the 
second Caluza requirement, the submission of evidence of 
incurrence or aggravation of an injury or disease in 
service."  Kessel v. West, 13 Vet. App. 9 (en banc) 
(citations omitted) (overruling Arms v. West, 12 Vet. 
App. 188 (1999), to the extent that the decision might be 
read as establishing by holding or implying in dicta that 
once a combat veteran has established 'service connection' 
under 1154(b), his claim may only be denied if the evidence 
to the contrary rises to the level of "clear and 
convincing" evidence).

A review of the veteran's service personnel records shows 
that he was called to active duty in support of Operation 
Desert Shield/Storm from August 27, 1990, to March 18, 1991 
and had service in Southwest Asia.  His DD Form 214 shows 
that his primary military occupational specialty at that time 
was that of an Infantryman.  Although the record is unclear 
as to whether or not he actually engaged in combat with the 
enemy, the Board accords any further doubt in the veteran's 
favor and finds that the liberalizing evidentiary standards 
set forth in 38 U.S.C.A. § 1154(b) (West 1991) and its 
corresponding regulatory section, 38 C.F.R. § 3.304(d) 
(1999), are for application in this case.

i.  Right Gynecomastia

TNG medical records developed prior to the veteran's period 
of active duty service included several notations of 
treatment for a small subcutaneous tumor, diagnosed as benign 
and asymptomatic, on Reports of Medical History.  However, 
accompanying Reports of Physical Examination consistently 
showed normal clinical evaluations of the chest and skin.  
Right gynecomastia was not specifically identified.

The veteran was called to active duty in support of Operation 
Desert Shield/Storm on August 27, 1990.  There was no mention 
of the presence of or treatment for right gynecomastia during 
service.  However, the disorder was noted on examination for 
demobilization purposes on March 13, 1991.  A DA Form 2173, 
Statement of Medical Examination and Duty Status, shows that 
the veteran was seen with a 10-year history of right breast 
lump which began getting painful 4 months prior.  The 
examiner indicated, in pertinent part, that the disorder was 
not incurred in the line of duty.  Notwithstanding, the 
veteran was referred for Internal Medicine and Endocrinology 
consultation examinations.



On March 14, 1991, the veteran was examined in the Internal 
Medicine Clinic with a core and painful lump in the right 
chest.  The legible portion of the physical examination 
revealed diffuse, slight tenderness without masses. 

An April 4, 1991 medical statement from the Division of 
Endocrinology at The Vanderbilt Clinic indicates that the 
veteran was seen for consultation examination.  It was again 
noted that the veteran experienced soreness over the right 
breast while serving in Saudi Arabia.  He did not complain of 
discharge from his nipples, but did gain some weight.  His 
past history was noted to be unremarkable except for adipose 
tissue beneath his right nipple.  The examiner noted that it 
was difficult to determine whether there was any glandular 
tissue.  A serum testosterone was 4.3 nanograms per 
milliliter (reference range was noted to be 2-11).  The 
examiner determined that the veteran's gynecomastia did not 
seem to be endocrine dependent since no glandular tissue was 
felt.  His testosterone level was within normal range.  The 
examiner also mentioned the possibility that unrecognized 
trauma during his recent military service caused inflammation 
with subsequent scar tissue formation in the area of the 
right breast.  It was believed that the subcutaneous fat 
tissue should be removed by a plastic surgeon to prevent 
further pain and psychological trauma.

Post-service medical records indicate treatment on occasion 
for folliculitis of the chest.

The veteran presented testimony at a personal hearing held by 
the HO at the local RO in October 1995.  As to his right 
gynecomastia, the veteran conceded that the disability 
existed prior to service.  He noted that the condition really 
did not bother him prior to entry.  However, it became very 
sore during service.  In this regard, the veteran explained 
that he had to wear webbed gear, which rubbed against his 
chest due to the weight that he was carrying.  He had the 
condition examined at Fort Campbell as soon as he returned 
from the Persian Gulf, and was referred to The Vanderbilt 
Clinic.  The veteran has also conceded that his chest has 
equaled out as he has gotten older and developed muscles; 
however, he maintains that his right breast is more sore than 
it use to be prior to service.

Although the veteran is entitled to a presumption of 
soundness, the medical history as provided by the veteran 
himself, and confirmed by his health care providers in their 
history narratives, constitute clear and unmistakable 
evidence demonstrating that his right gynecomastia existed 
prior to service.  See 38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304 (1999).

The regulations state that a preexisting injury or disease 
will be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306 (1999).

Although there is some question as to whether or not the 
veteran still manifests right gynecomastia, the totality of 
the evidence indicates that aggravation of this disability 
during his period of active duty service resulted in 
superimposed chronic disorder, i.e. scarring of the right 
breast area.

In this regard, the Board observes that the veteran's right 
gynecomastia, as evidenced by his Tennessee National Guard 
medical records, was essentially asymptomatic prior to his 
being called to active duty in support of Operation Desert 
Shield/Storm.  Nonetheless, the veteran's 1991 demobilization 
examiner confirmed that there was slight tenderness without 
masses of his right breast and specifically referred him to 
the Internal Medicine and Endocrinology Clinics for 
consultation examinations.  The April 1991 consultation 
statement developed by the Division of Endocrinology at The 
Vanderbilt Clinic indicated that it was possible that an 
undisclosed trauma during the veteran's caused inflammation 
with subsequent scar formation in the area of the right 
breast.

While the veteran's testimony concerning continuous rubbing 
of his right breast while carrying heavy gear in service was 
provided many years thereafter, it cannot be ignored insofar 
as he is competent as a layman to describe the symptoms as he 
has experienced them, and such testimony is consistent with 
the circumstances, conditions, or hardships of his service in 
the Persian Gulf.  See 38 U.S.C.A. § 1154(b) (West 1991); see 
also Cartright v. Derwinski, 2 Vet. App. 24 (1991).  

In view of the foregoing, the Board finds that a well 
grounded for service connection, on the basis of aggravation, 
has been presented.  Resolving any further doubt in favor of 
the veteran, the Board finds that service connection for 
superimposed scarring of the right breast due to aggravation 
of preexisting right gynecomastia is warranted.  38 U.S.C.A. 
§§ 1153, 5107 (West 1991); 
38 C.F.R. § 3.306 (1999).

ii.  Blood Disorder

As a preliminary matter, it is noted that the veteran's 
service medical records do not mention the presence of a 
blood disorder.  Moreover, the veteran's claims folder 
contains numerous VA and private laboratory reports that are 
essentially negative for any type of chronic blood disorder.

Nonetheless, the evidence of record includes a February 1995 
statement from the Medical Director of the American Red Cross 
Blood Services (ARCBS), which thanked the veteran for 
participation in a local blood drive.  Based on the health 
history that the veteran provided, reflecting symptoms 
consistent with Leishmaniasis, it was determined that his 
blood must not be given to another person.

During the course of this October 1995 personal hearing, the 
veteran testified that when he first got back, he tried to 
give blood.  However, he was told that he could not do so for 
three years because he had been out of the country.  
Thereafter, his uncle was in a car accident and needed blood 
donated to him.  The veteran stated that he attempted to 
donate blood again, but was refused by the ARCBS following 
completion of a little checklist.  ARCBS explained that his 
symptoms, one of which was his rash, were consistent with 
Leishmaniasis.  The veteran did, however, concede that he has 
never been told by any of his VA or private medical providers 
that he actually has Leishmania or had a blood test that said 
that he had the same.  See October 1995 Hearing Transcript at 
6 and 21.

In support of his claim, however, the veteran submitted a 
copy of a November 1995 statement from the Medical Director 
of ARCBS, which indicated that Leishmaniasis is a disease 
caused when a parasite is introduced into the blood stream of 
a person due to a sandfly bite.  It is present all over the 
world, most found in rural populations.  Depending on the 
geographic area in which it is found the symptoms can vary.  
The parasite that causes Leishmaniasis has been found in 
Africa, South America (including Brazil and Venezuela), Near 
East, Mediterranean Basin, northern China, Ethiopia, southern 
Russia, Mexico, East Africa, urban areas of India, and 
southern Asia.  Depending on where it is found, the disease 
also has different names.

The veteran also submitted copies of abstracts/headings from 
the Infotrac General Periodical Index, which show that there 
are several articles dealing with contraction of 
Leishmaniasis by other Desert Storm/Shield veterans and the 
resultant 'banning' of blood donations from veterans of 
Desert Storm due to fear of the disease.

Copies of statements from the veteran's commanding officer, 
friends and family alike indicating the various symptoms that 
he manifested in-service and thereafter.

The Board finds that the veteran's claim of entitlement to 
service connection for a chronic disability manifested by 
blood disorder due to undiagnosed illness is not well 
grounded.  As noted above, the evidence of record contains 
numerous private and VA blood tests that show essentially 
normal clinical findings.  

Absent medical evidence of a blood disorder attributable to 
an undiagnosed illness, the claim cannot properly be 
considered well grounded under the presumptive provisions of 
38 C.F.R. § 3.317.  See VAOPGCPREC 4-99 (1999).



As to his claim for service connection on a direct basis, the 
Board notes that the first requirement of a well-grounded 
claim is a medical diagnosis of a current disability.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The evidence 
of record shows that the letter from the ARCBS was more 
precautionary than diagnostic in nature.  Indeed, the Medical 
Director of ARCBS declined to use the veteran's blood purely 
based on the history that he provided to them.  There is no 
indication whatsoever that the ARCBS rejected the veteran's 
blood based on laboratory findings reflecting the presence of 
a blood parasite.  In fact, the veteran has testified that he 
never been told by any of his VA or private medical providers 
that he actually has Leishmania or had a blood test that said 
that he had the same.  Although the veteran may have been 
exposed to the Leishmania parasite at some point during 
combat service in Southwest Asia, there is no competent 
medical evidence whatsoever establishing a current 
disability; i.e. he has the parasite in his blood stream.  
The Board therefore concludes that the claim is not well 
grounded.

iii.  Kidney Problems

The veteran asserts that he incurred kidney problems during 
his period of service, specifically during his service in 
Saudi Arabia.  He stated that he never had a kidney stone 
prior to service.  See October 1995 Hearing Transcript at 5.

The Board finds that the veteran's claim of entitlement to 
service connection for a chronic disability manifested by 
kidney problems due to undiagnosed illness is not well 
grounded.  Although it is clear from the record that the 
veteran had a kidney problem, this problem has not escaped 
diagnosis.  The medical evidence of record established that 
this problem was due to a kidney stone (nephrolithiasis).  
Treatment records developed at The Vanderbilt University 
Medical Center show that the veteran was treated on August 
12, 1992 with a one-week history of left testicular pain.  It 
was noted that a February 1992 intravenous pyelogram (IVP) 
had revealed a probable upper left ureteral stone (small).  
The assessment was probable ureteral stone.  On August 26, 
1992, he presented with a 3-millimeter stone.  He was noted 
to be asymptomatic.  The assessment was past renal stone.

Absent any competent evidence that the veteran's kidney 
problems have escaped diagnosis, or can otherwise be 
attributed to an undiagnosed illness, the claim cannot 
properly be considered well grounded under the presumptive 
provisions of 
38 C.F.R. § 3.317.  See VAOPGCPREC 4-99 (1999).

As to the claim of direct service connection for kidney 
problems, the Board otherwise finds that this claim is not 
well grounded.  The veteran's service medical records do not 
mention the presence of kidney stones.  Although a February 
1992 IVP indicated calculi of the kidney within the 
applicable presumptive period under 38 C.F.R. §§ 3.307 and 
3.309, the Board observes that the disability was not 
manifest by mild symptoms with only an occasional attack of 
colic, not infected and not requiring catheter drainage.  See 
38 C.F.R. Part 4, Diagnostic Codes 7508 and 7509 (in effect 
prior to February 17, 1994).  Moreover, there is no competent 
medical evidence of the recurrence of kidney stones.  On VA 
examination in February 1997, it was noted that the veteran 
had kidney stones which passed in 1992 and that was the only 
time it happened.  Physical examination revealed, in 
pertinent part, that his abdomen was soft with no palpable 
organomegaly or tenderness.  The diagnoses included history 
of passing kidney stones in 1992, one episode.

In light of the absence of competent evidence establishing 
that the veteran currently has an undiagnosed disability that 
is manifested by kidney problems, and the absence of 
competent medical evidence of a nexus between any current 
kidney symptomatology and his period of active duty service, 
there can be no plausible claim.  Therefore, as a matter of 
law, his claim for service connection for kidney problems is 
not well-grounded, and the claim must be denied.  38 U.S.C.A. 
§ 5107(a) (West 1991); VAOPGCPREC 4-99 (1999).



iv.  Chronic Earaches

The veteran contends, in essence, that he suffers from 
chronic earaches as a result of his active duty service in 
Saudi Arabia.  Therefore, he believes that he is entitled to 
the benefit sought.

The Board finds that the veteran's claim of entitlement to 
service connection for a chronic disability manifested by 
chronic earaches due to undiagnosed illness is not well 
grounded.  Although it is clear from the record that the 
veteran has manifested earaches, this problem has not escaped 
diagnosis.  The medical evidence of record established that 
this problem was acute bilateral otitis media.  Treatment 
records developed by Baptist Convenient Care South show that 
the veteran was seen in December 1994 with complaints of a 
sore throat, bilateral earache, mostly on the left and 
nausea.  Examination at that time revealed a diagnosis of 
acute otitis media of the left ear.  On follow-up examination 
in January 1995, however, the veteran was treated for acute 
otitis media of the right ear.  In October 1996, the veteran 
was also treated for right otitis media at Internal Medicine 
East.

Absent any competent evidence that the veteran's earaches 
have escaped diagnosis, or can otherwise be attributed to an 
undiagnosed illness, the claim cannot properly be considered 
well grounded under the presumptive provisions of 
38 C.F.R. § 3.317.  See VAOPGCPREC 4-99 (1999).

As to the claim of direct service connection for earaches, 
the Board otherwise finds that this claim is not well 
grounded.  The veteran's service medical records do not 
mention the presence of bilateral otitis media.  Although 
otitis media is a presumptive disability under 38 C.F.R. 
§§ 3.307 and 3.309, the evidence of record also does not 
establish a diagnosis of the disability within one year from 
the veteran's separation from active duty service in March 
1991.  Moreover, there is no competent medical evidence of a 
nexus between any current earaches and his period of active 
duty service.  On VA examination in February 1997, the 
veteran's tympanic membranes were seen without perforation or 
discharge.

In light of the absence of competent evidence establishing 
that the veteran currently has an undiagnosed disability that 
is manifested by chronic earaches, and the absence of 
competent medical evidence of a nexus between any current 
symptomatology and his period of active duty service, there 
can be no plausible claim.  Therefore, as a matter of law, 
his claim for service connection for chronic earaches is not 
well-grounded, and the claim must be denied.  38 U.S.C.A. § 
5107(a) (West 1991); VAOPGCPREC 4-99 (1999).

v.  High Blood Pressure

The veteran contends, in essence, that he suffers from high 
blood pressure as a result of his active duty service in 
Saudi Arabia.  Therefore, he believes that he is entitled to 
the benefit sought.

The Board finds that the veteran's claim of entitlement to 
service connection for a chronic disability manifested by 
chronic earaches due to undiagnosed illness is not well 
grounded.  Although it is clear from the record that the 
veteran has had elevated blood pressure readings, this 
problem has not escaped diagnosis.  On VA examination in May 
1994, the veteran was found to have borderline hypertension 
controlled with diet.

Absent any competent evidence that the veteran's earaches 
have escaped diagnosis, or can otherwise be attributed to an 
undiagnosed illness, the claim cannot properly be considered 
well grounded under the presumptive provisions of 38 C.F.R. § 
3.317.  See VAOPGCPREC 4-99 (1999).

As to the claim of direct service connection for high blood 
pressure, the Board otherwise finds that this claim is not 
well grounded.  The veteran's service medical records do not 
mention the presence of hypertension.  His separation 
examination report shows a blood pressure reading of 118/84.  
Although hypertension is a presumptive disability under 
38 C.F.R. §§ 3.307 and 3.309, the evidence of record does not 
establish a diagnosis of hypertension within one year from 
the veteran's separation from active duty service in March 
1991.  Moreover, there is no competent medical evidence 
establishing a nexus between his current disability and 
active duty service. 

In light of the absence of competent evidence establishing 
that the veteran currently has a chronic disability, 
diagnosed or undiagnosed, which is manifested by chronic high 
blood pressure, and the absence of competent medical evidence 
of a nexus between the veteran's current hypertension and his 
period of service, there can be no plausible claim.  
Therefore, as a matter of law, his claim for service 
connection for kidney problems is not well-grounded, and the 
claim must be denied.  38 U.S.C.A. § 5107(a) (West 1991); 
VAOPGCPREC 4-99 (1999).

vi.  Recurrent Headaches

The veteran asserts that he began getting headaches while in 
Saudi Arabia.  He noted that the number of occurrences had 
increased since service to about 3 times per week.  He stated 
that he never had headaches prior to service.  See October 
1995 Hearing Transcript at 4.

The Board again notes that one of the basic criteria for 
service connection for any condition under the regulation 
that is specific to service in the Persian Gulf that has been 
referenced above is that the condition may not be attributed 
to any known cause.  Review of the record shows that there 
are medical diagnoses for the veteran's headaches.  On 
examination by VA in May 1994, he was found to have allergies 
with related headaches. A March 1996 treatment record 
developed by Baptist Minor Medical Center notes that the 
veteran was seen with complaints of headaches in conjunction 
with sinusitis.  A July 1996 treatment record developed by 
Internal Medicine East shows that the veteran was seen with 
reports of intermittent elevations of his blood pressure over 
the prior 3 or 4 years, with persistent elevation over the 
prior four months.  He also reported intermittent headaches 
without epistaxis or dizziness.  Physical examination of the 
veteran revealed a diagnosis of hypertension.  On VA 
examination in February 1997, the veteran was found to 
manifest headaches, more of a tension headache than any type 
of vascular headache such as a migraine, localized mainly in 
the forehead and the back of the head, which is helped with 
Aspirin or Tylenol.  As the veteran's headaches have been 
related to specific diagnosable causes, his claim cannot 
properly be considered well grounded under the presumptive 
provisions of 38 C.F.R. § 3.317.  See VAOPGCPREC 4-99 (1999).

As to the claim of direct service connection for headaches, 
the Board otherwise finds that this claim is not well 
grounded.  The veteran's service medical records do not 
mention the presence of headaches.  Moreover, there is no 
competent medical evidence establishing a nexus between his 
current disability and active duty service.

In light of the absence of competent evidence establishing 
that the veteran currently has a chronic disability, 
diagnosed or undiagnosed, which is manifested by chronic 
headaches, and in the absence of competent medical evidence 
of a nexus between the veteran's current headaches and his 
period of service, there can be no plausible claim.  
Therefore, as a matter of law, his claim for service 
connection for chronic headaches is not well-grounded, and 
the claim must be denied.  38 U.S.C.A. § 5107(a) (West 1991); 
VAOPGCPREC 4-99 (1999).

vii.  Chronic Fatigue, Sleep Disorder, Night Sweats and 
Nightmares

The veteran has testified that he has experienced chronic 
fatigue and sleep disorder since coming back from Saudi 
Arabia.  He stated that he feels tired and down all of the 
time.  He noted that he has taken vitamins and had drunk 
orange juice, but he still feels tired and is not able to 
sleep well at night.  Overall, he noted that he just does not 
have the energy level that he used to.  See October 1995 
Hearing Transcript at 4.

The Board finds that the veteran's claim of entitlement to 
service connection for a chronic disability manifested by 
chronic fatigue, sleep disorder and night sweats due to 
undiagnosed illness is not well grounded.  The medical 
evidence of record shows that these problems have also not 
escaped diagnosis.  On VA mental disorders examination in 
February 1997, this symptomatology was noted to be part and 
parcel of mild dysthymia.  Although the veteran did report a 
recurrent dream of a military-type situation, unlike any 
which he took part in while in the military, the examiner 
specifically noted that the veteran did not meet the criteria 
for a diagnosis of posttraumatic stress disorder (PTSD).

Absent any competent evidence that the veteran's chronic 
fatigue, sleep disorder and night sweats have escaped 
diagnosis, or can otherwise be attributed to an undiagnosed 
illness, the claim cannot properly be considered well 
grounded under the presumptive provisions of 38 C.F.R. § 
3.317.  See VAOPGCPREC 4-99 (1999).

As to the claim of direct service connection, the Board 
otherwise finds that this claim is not well grounded.  The 
veteran's service medical records do not mention the presence 
of a chronic mental disorder.  His March 1991 Report of 
Medical History for purposes of demobilization examination 
indicates that he reported never having had or now having 
frequent trouble sleeping, depression or excessive worry, or 
nervous trouble of any sort.  The accompanying Report of 
Medical Examination showed a normal psychiatric evaluation.  
Although psychosis is a presumptive disability under 
38 C.F.R. §§ 3.307 and 3.309, the veteran has submitted no 
evidence of findings or a diagnosis demonstrating that the 
presence and manifestation of dysthymia to a degree of 10 
percent or more within the applicable one-year delimiting 
period following separation from active duty service in March 
1991.  Moreover, there is no competent medical evidence 
establishing a nexus between his current dysthymia and active 
duty service. 

In light of the absence of competent evidence establishing 
that the veteran currently has an undiagnosed disability that 
is manifested by chronic fatigue, sleep disorder and/or night 
sweats, and the absence of competent medical evidence of a 
nexus between the veteran's current dysthymia and his period 
of service, there can be no plausible claim.  Therefore, as a 
matter of law, his claims for service connection for chronic 
fatigue, sleep disorder and night sweats are not well-
grounded, and the claims must be denied.  38 U.S.C.A. § 
5107(a) (West 1991); VAOPGCPREC 4-99 (1999).



viii.  Remaining Claimed Disorders

The veteran contends, in essence, that he suffers from 
breathing/lung disorder, a sinus condition, sore throat, 
stomach disorder, diarrhea, nausea, leg cramps, and sore 
joints as a result of his active duty service in Saudi 
Arabia.  Therefore, he believes that he is entitled to the 
benefits sought.

In support of his claim, he has submitted November 1995 and 
October 1996 statement from his Commanding Officer (CO) in 
Saudi Arabia.  The CO indicated that, on several occasions, 
his team had to report to sick call at various medical units 
and clinics in the area.  Common symptoms were nausea, 
diarrhea, sore throat, sinus problems, ear infections and low 
back problems.  He noted that during that time, the veteran 
had some type of skin rash, which he also reported to sick 
call about.  The veteran was given some type of creme for the 
rash.

The Board finds that the veteran's claim of entitlement to 
service connection for a chronic disability manifested by 
breathing/lung disorder, a sinus condition, sore throat, 
stomach disorder, diarrhea, nausea, leg cramps, and sore 
joints due to undiagnosed illness is not well grounded.  The 
medical evidence of record shows that these problems have 
also not escaped diagnosis.  A February 1992 treatment record 
developed at Baptist Convenient Care South shows that the 
veteran was seen with complaints of headaches, tiredness and 
an upset stomach.  The diagnosis at that time was sinusitis.  
A March 1996 treatment record developed at Baptist Minor 
Medical Center shows that the veteran was seen with 
complaints of headaches, sinus drainage, body aches and 
diarrhea.  Physical examination of the veteran revealed a 
diagnosis of sinusitis.  A July 1996 treatment record 
developed by Internal Medicine East shows that the veteran 
was seen with hypertension.  He was place on Adalat CC, 30 
milligrams, daily.  The examiner advised him that potential 
side effects included headaches and pedal edema.  In October 
1996, the veteran was seen with complaints of soreness of the 
ears and throat, sinus drainage, and congestion.  Physical 
examination of the veteran revealed diagnoses of right otitis 
media, pharyngitis and sinusitis.

Absent any competent evidence that the veteran's 
breathing/lung disorder, a sinus condition, sore throat, 
stomach disorder, diarrhea, nausea, leg cramps, and sore 
joints have escaped diagnosis, or can otherwise be attributed 
to an undiagnosed illness, the claim cannot properly be 
considered well grounded under the presumptive provisions of 
38 C.F.R. § 3.317.  See VAOPGCPREC 4-99 (1999).

As to the claim of direct service connection, the Board 
otherwise finds that this claim is not well grounded.  The 
veteran's service medical records do not mention the presence 
of any of the veteran's claimed disorders.  Although the 
veteran CO has submitted statement reflecting that his 
"team" often reported to sick call for many of the 
veteran's claimed symptoms, he does not specifically say that 
the veteran manifested any disability other than skin rash in 
service.  Moreover, the veteran's March 1991 Report of 
Medical History for purposes of demobilization examination 
indicates that he denied having had or now having a list of 
symptoms, to include those claimed herein.  The Court has 
stated that the report of medical history is, in part, a 
veteran's statement and, in part, a service medical record. 
The veteran's history goes to the state of the veteran's mind 
and "tends" to prove a fact regarding existence or 
nonexistence of a disease, injury or defect. The veteran is 
not competent to render a diagnosis, but he is competent to 
report that a diagnosis has been made.  The document is a 
sworn statement and must be accorded some weight, both 
positive and negative.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  In addition, the veteran has not submitted 
any competent medical evidence establishing a nexus between 
any of these claimed disorders and active duty service.  

In light of the absence of competent evidence establishing 
that the veteran currently has an undiagnosed disability that 
is manifested by chronic breathing/lung disorder, a sinus 
condition, sore throat, stomach disorder, diarrhea, nausea, 
leg cramps, and sore joints, and the absence of competent 
medical evidence of a nexus between the veteran's current 
symptomatology and his period of service, there can be no 
plausible claim.  Therefore, as a matter of law, his claims 
for service connection for chronic fatigue, sleep disorder 
and night sweats are not well-grounded, and the claims must 
be denied.  38 U.S.C.A. § 5107(a) (West 1991); VAOPGCPREC 4-
99 (1999).

ix.  Other Due Process Considerations

As noted above, evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
King at 21.  Although the veteran and other lay parties have 
asserted that his claimed symptomatology is proximately due 
to his active duty service in Saudi Arabia, it noted that 
none of these parties have presented any evidence whatsoever 
to show that they possesses the requisite medical expertise 
to render such opinions.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998) ("lay testimony . . . is not competent to 
establish, and therefore not probative of, a medical nexus"); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of a well grounded claims for service connection for chronic 
kidney problems, earaches, high blood pressure, headaches, 
fatigue, sleep disorder, night sweats, breathing/lung 
disorder, a sinus condition, sore throat, stomach disorder, 
diarrhea, nausea, leg cramps, sore joints and nightmares, on 
a direct basis and as due to an undiagnosed illness, as 
imposed by 38 U.S.C.A. § 5107(a) (West 1991).  The claims, 
therefore, must be denied.

Where claims are not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claims, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with each VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claims well 
grounded.  See McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 
341, 344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. § 
5103(a) (West 1991).

Higher Rating

The veteran's claim of entitlement to a disability rating in 
excess of 10 percent for skin rash of the arms is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim which is plausible.  
Generally, a claim for an increased evaluation is considered 
to be well grounded.  A claim that a condition has become 
more severe is well grounded where the conditions were 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issue raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1 (1999), that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 (1999) which requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.10 (1999) states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decision based upon a single, incomplete or inaccurate report 
and to enable VA to make a more precise evaluation of the 
disability level and any changes in the condition.

As a preliminary matter, the Board observes that the Court 
has held that there is a distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a claim for an increased 
rating of a service-connected condition.  Fenderson v. West, 
12 Vet. App. 119 (1999).  The Court noted that a claim for 
increased rating is a new claim, which is based upon facts 
different from those relied upon in a prior final denial of 
the veteran's claim.  Original claims are, as matter of law, 
those placed into appellate status by virtue of a NOD 
expressing disagreement with the initial rating awards and 
never ultimately resolved until the Board decision on appeal.  
See Fenderson at 125 (citations omitted).  At the time of an 
initial rating, "separate ratings can be assigned for 
separate periods of time based on the facts found," a 
practice known as "staged" ratings."  See Fenderson at 126 
(citing 38 C.F.R. §§ 3.400, 3.500).  The issue before the 
Board involves an initial rating.

In the instant case, the veteran's service medical records 
show that he was treated for rash on both arm, which had been 
itching for the prior five months, in February 1991.  A 
diagnosis of folliculitis of the left arm was noted on 
demobilization examination in March 1991.

A January 1994 VA treatment record shows that the veteran had 
been prescribed Tetracycline (TCN) for "acne" one-week 
before, and was now being seen with a rash on the back, trunk 
and upper arms.  The veteran stated that they were pruritic.  
Physical examination revealed a papular eruption over the 
lumbosacral spine, trunk, upper arms, palms, soles and face.  
The assessment was drug eruption probably secondary to TCN.

On VA general medical examination in February 1994, physical 
examination of the skin revealed a reddened, flaky eruption 
over his forearms, bilaterally, that was difficult to 
distinguish from the underlying skin.  It extended up his 
forearms to his shoulders, bilaterally.  No other 
abnormalities of the skin were noted at that time.  The 
diagnoses included skin rash of an undetermined etiology.

A March 1994 VA treatment record shows that the veteran was 
seen with folliculitis of the chest and arms.

By rating decision issued in July 1994, the RO granted 
service connection and assigned a 10 percent disability 
evaluation for skin rash of the arms.

An August 1994 VA clinical record shows that the veteran was 
seen with a history of intermittent pruritic eruptions of the 
forearms, back and chest.  He reported that he had used 
topical steroids with partial relief.  Physical examination 
revealed several flesh-colored, one-millimeter papules on his 
arms and back.  No acute lesions were shown.  The diagnosis 
was intermittent skin rash of an unknown etiology.  The 
veteran was instructed to return to the clinic when eruptions 
were apparent, was given medication and advised to use a 
different soap.

VA treatment records developed between September 1994 and May 
1995 show treatment on occasion for folliculitis.

A June 1995 VA clinical record shows that the veteran was 
seen with complaints of pruritic eruptions since the Persian 
Gulf War.  Physical examination revealed 1 to 2 millimeter 
pink papules, grouped on the posterior scalp line.  There 
were no pustules or vesicles.  There were also no eruptions 
on the face and forearms.  The assessment was folliculitis.

An April 1996 private treatment record developed at the 
Baptist Minor Medical Center shows that the veteran was seen 
with a red raised maculopapular rash on the face, neck, 
anterior chest and arms, bilaterally.  The diagnosis was 
allergic dermatitis.

The veteran was afforded VA dermatological examination in 
July 1996.  Physical examination at that time revealed that 
he had extensive browning of the skin and solar erythema of 
the forearms and face from sun exposure.  In the posterior 
occipital and post-parietal areas of his scalp, there were 
numerous follicular papular pustules that were inflammatory 
in nature.  There were a few of these lesions on the lateral 
aspect of the forearms and elbow areas, as well as a few 
scattered ones over his upper back, but no to a significant 
degree.  There was significant rubeosis of his facial skin.  
The veteran's palms and soles were hyperdrotic.  He had 
minimal tinea pedis involving the web spaces of the toes.  
There was also a pilonidal dimple.  The diagnoses included 
scalp and torso folliculitis of an undetermined etiology, 
rubeosis, minimal tinea pedis, pilonidal dimple and 
hyperhidrosis of the palms and soles.

The veteran has also submitted various statements from 
friends and family alike indicating that his rash has 
bothered him since he returned from Saudi Arabia.

On VA general medical examination in February 1997, it was 
noted, in pertinent part, that the veteran had a papular type 
of skin rash scattered around the back of his neck with, more 
likely, folliculitis as per around the hairline in the back 
of the head.  There was also some type of rash, more in the 
hair follicle areas, over his arms and chest.  There were no 
signs of infection.

The Court has held that the frequency, duration, and 
outbreaks of skin disease exacerbations must be addressed by 
rating adjudicators, and that a skin disorder should be 
considered, whenever possible, at a time when it is most 
disabling. Bowers v. Brown, 2 Vet. App. 675 (1992); Ardison 
v. Brown, 6 Vet. App. 405 (1994).

In the instant case, the RO has rated the veteran's service-
connected skin disorder of the arms (rash) as analogous to 
eczema and assigned a 10 percent disability rating.  A skin 
condition with slight, if any, exfoliation, exudation or 
itching, if on non-exposed surface or in a small area is 
noncompensable.  A skin condition with exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area, warrants a 10 percent evaluation.  A skin condition 
with constant exudation or itching, extensive lesions, or 
marked disfigurement, requires a 30 percent evaluation.  
Additionally, a skin condition with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant, requires a 50 
percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 7806 
(1999). 

After a review of the current record, the Board finds that a 
higher disability rating for skin rash of the arms is not 
warranted.  In order to justify the next higher evaluation of 
30 percent under Diagnostic Code 7806, the evidence would 
have to show that the veteran's skin condition currently 
involved exudation or itching constant, extensive lesions, or 
marked disfigurement.  The Board does not find these 
manifestations represented in the medical evidence of record.  
Although the veteran has complained that his rash over the 
arms has been quite pruritic (itching), the medical evidence 
of record shows no clinical finding supportive of the 
presence of constant itching or of exudation.  In addition, 
the Board cannot characterize the lesions as "extensive," 
because the folliculitis has involved limited areas on any 
one occasion.  For example, the forearms, back and chest were 
affected on one occasion; the scalp on another occasion; and 
only the forearms on yet another occasion.  Moreover, 
although the veteran has intermittent lesions on his arms 
that are apparently a source of embarrassment, the Board 
fails to find any marked disfigurement.

The Board has considered the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4 (1999), whether 
or not they were raised by the veteran. Schafrath, supra.  
However, for the reasons discussed above, the Board concludes 
that the currently assigned 10 percent rating for the 
veteran's skin rash adequately reflects the level of 
impairment pursuant to the schedular criteria.  In 
particular, the Board has given consideration to evaluating 
this disability under different Diagnostic Codes.  The Board 
notes that the assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).  
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  However, in the 
instant case, the Board is satisfied that evaluation under 
this Diagnostic Code is appropriate, as the symptomatology of 
the veteran's rash closely approximates that of eczema under 
Diagnostic Code 7806.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).  Therefore, the Board finds that the 
veteran's claim of entitlement to a higher disability rating 
for a skin rash of the arms is denied.

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(1999).  There is no objective evidence that this 
service- connected disability presents such an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).








	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for scarring of the right breast area, due 
to aggravation of preexisting right gynecomastia, is granted.

The claims of entitlement to service connection for chronic 
blood disorder, kidney problems, earaches, high blood 
pressure, headaches, fatigue, sleep disorder, night sweats, 
nightmares, breathing/lung disorder, a sinus condition, sore 
throat, stomach disorder, diarrhea, nausea, leg cramps, and 
sore joints, on a direct basis and as due to an undiagnosed 
illness, are denied as not well grounded.

A higher disability rating for skin rash of the arms is 
denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

